Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/22 has been entered.
This office action is in response to correspondence filed 02/04/22 regarding application 16/498,334, in which claims 1 and 10 were amended. Claims 1-15 are pending and have been considered.



Response to Arguments
Amended claims 1 and 10 overcome the objections for minor informalities, and so they are withdrawn. 
Amended independent claims 1 and 10 overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1-15 based on Mixter and Wang, and so they are withdrawn. 


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 10 is Mixter et al. (2017/0025124). Mixter discloses an artificial intelligence device (a smart speaker that provides access to Google Assistant, [0045]) comprising: a microphone (one or more microphones, [0044]) configured to receive a command uttered by a user (a command such as “Play Lady Gaga on Living Room speakers”, [0065]); a wireless communication unit configured to perform communication with an external artificial intelligence device (Google Assistant communicates with cast device and media play application, [0065-0066], through wireless network, [0075]); and a processor (a processor, [0044]) configured to: receive a first operation command through the microphone (a command such as “Play Lady Gaga on Living Room speakers”, [0065]), acquire a first speech quality level (0.98 quality score at Electronic Device 1002-1, Fig 4A, [0129]) and a first intention of the received first operation command (processing the voice command to determine various intents, [0042]), determine a first external artificial intelligence device to perform the acquired first intention (one or more smart home devices, [0053], which controls e.g. the media player, lights, appliances, lock, windows, etc. [0042]), transmit a first control command corresponding to the first intention to the determined first external artificial intelligence device (controlling the appliance to change a state, etc., [0042], such as controlling a smart thermostat, [0053]), receive a second operation command through the microphone (a request for information from the smart speaker, [0052]), acquire a second speech quality level and a second intention of the received second operation command, and change a device for performing the second intention from the first external artificial intelligence device to a second external artificial intelligence device when a difference between the first speech quality level and the second speech quality level is equal to or greater than a predetermined level range (the device with the highest quality score is determined to be the leader and respond to the user. Therefore, 

However, Mixter does not disclose “…measure a distance between the user and the artificial intelligence device when a movement of the user is detected, and adjust an appropriate range of a volume according to the measured distance between the user and the artificial intelligence device, wherein the appropriate range is a range of the volume required for the artificial intelligence device to change to an activation state according to a wake- up command” as recited in amended claims 1 and 10. As Mixter teaches, “[0182] In some implementations, determining whether the noise profile negatively affects recognition of the hotword in voice inputs includes comparing the noise profile to a voice volume level threshold, where the voice volume level threshold is defined based on a predefined distance from the electronic device. The user volume threshold module 570 of the electronic device 190 (or the voice assistance server 112) performs analyses of the user's voice inputs to determine a maximum comfortable volume level at which the user will speak voice inputs, with the determination based on a predefined distance (e.g., a predefined distance that is based on a “typical user distance” beyond which voice inputs attenuate).” However, this is not the same as the “…measure a distance between the user and the artificial intelligence device when a movement of the user is detected, and adjust an appropriate range of a volume according to the measured distance between the user and the artificial intelligence device, wherein the appropriate range is a range of the volume required for the artificial intelligence device to change to an activation state according to a wake- up command” as recited in amended claims 1 and 10.




A combination or modification of Mixter and the other prior art of record would not have resulted in the limitations of claims 1 and 10, and therefore claims 1 and 10 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-9 and 11-15 are allowable because they further limit allowable parent claims 1 and 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                  03/01/22